DETAILED CORRESPONDENCE

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 27, 2022, has been entered.






Claim Disposition

3.	Claims 3, 7, 11 and 15-16 have been cancelled. Claims 1-2, 4-10,12-15 and 17-19 are pending. Claims 1-2, 4-10, 12-14 and 17-19 are under examination. Claim 15 is withdrawn as directed to a non-elected invention.




Claim Objection
4.	Claims 1-2, 4-10, 12-14 and 17-19 are objected to for the following informalities:
	For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A Pichia pastoris yeast with a synthetic Calvin cycle transformed with heterologous genes, wherein the heterologous genes comprise:
a gene encoding….set forth in SEQ ID NO:37 or has a nucleotide sequence that is at least 90% identical to the nucleotide sequence set forth in SEQ ID NO:37; and 
a gene encoding….set forth in SEQ ID NO:38 or has a nucleotide sequence that is at least 90% identical to the nucleotide sequence set forth in SEQ ID NO:38, wherein….”. The dependent claims hereto are also included.
For clarity it is suggested that claim 5 is amended to read, “…wherein the PGK1, TDH3, TGP11, and TKL1 genes are fused with a nucleotide sequence encoding a PTS”.
For clarity it is suggested that claim 12 is amended to read, “…claim 1, comprising: culturing the yeast in a growing phase….as a carbon source, thereby obtaining an accumulated yeast biomass”.
For clarity and precision of claim language it is suggested that claim 13 is amended to delete, “which is”.
For clarity it is suggested that claim 17 is amended to read, “…a) the PGK1 gene comprises the nucleotide sequence…….of SEQ ID NO:41; and d) the TKL1..….”.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1-2, 4-10, 12-14 and 17-19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated: "To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQe2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
The claimed invention as amended is directed to a Pichia pastoris yeast comprising a nucleotide sequence expression system expressing a synthetic Calvin cycle comprising heterologous genes, wherein the heterologous genes comprise: a gene encoding an enzyme from PRK gene and RuBisCO gene and wherein each is fused to a PTS (see claim 1). The claimed invention is not adequately described with
respect to the  alternative language associated with the nucleotide sequence in items a) and b) of claim 1.  The language is directed to a nucleotide sequence that encodes an enzyme with at least 90% amino acid sequence identity to the enzyme encoded by SEQ ID NO:37, thus lacks adequate written description because no structure-function correlation is made. It is well established in the art that thousands of proteins can be encoded by a nucleotide  sequence and the claimed invention is directed to any enzyme that is at least 90% identical to another enzyme not described. The claimed invention is very broad and encompasses a large variable genus of structures. The claimed invention is devoid of any structure for the enzymes and not adequately described with respect to a specific structure having a specific activity or a specific structure to compare for the recited at least “90%” sequence identity.
The invention encompasses a large variable genus of products. In addition, the claimed invention is directed to any  heterologous genes expressing one or more molecular chaperones (see claim 8) in the yeast, that are not adequately described. It is noted that claim 9 provides two chaperones, however, claim 8 is not limited to those. The dependent claims to claim 1 do not rectify the missing description in the independent claims. The instant specification fails to provide adequate description for the large genus encompassed in the claims.
A representative number of species means that the species, which are adequately described, are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the
claimed genus. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have been considered, a sufficient amount for a prima facie case is discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.
The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d)
relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
The ‘written description’ requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed .... he descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date." In re Glass, 492 F.2d 1228, 1232 (CCPA 1974). Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, 4-6, 8-10, 12-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 and the dependent claims hereto are indefinite for the recitation of “…a nucleotide sequence that encodes an enzyme with at least 90% amino acid sequence identity to the enzyme encoded by SEQ ID NO: 37 or 38” (see items a) and b) of claim 1), because percent identity compares two structures and there is no reference structure in the claim for the enzymes to make such a comparison, thus the claim language lacks clarity and have elements that are undefined.







Response to the Arguments

7.	Applicant's arguments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant's comments are moot. Note that new rejections have been instituted under 35USC 112, first  and second paragraph for the reasons stated above, based on amendments made to the claims.
 



Conclusion



8.	No claims are presently allowable, however, SEQ ID NO:37 is free of the art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/ 
Primary Examiner, Art Unit 1652